Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 1 of 22 PageID# 239




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division



 Norman Michael Roberts,                     )
      Petitioner,                            )
                                             )
 V.                                          )               l;20cvl011(LO/MSN)
                                             )
 Harold Clarke,                              )
       Respondent.                           )

                                  MEMORANDUM OPINION

       Norman Michael Roberts("Roberts" or "petitioner"), a Virginia inmate proceeding pro

se, filed a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging his

August 26,2016 convictions for manufacturing methamphetamine and conspiracy to

manufacture methamphetamine in the Circuit Court of Spotsylvania County.[Dkt. No. 1]. The

respondent has filed a Rule 5 Answer and a Motion to Dismiss, with supporting briefs and

exhibits.[Dkt. No. 10,11]. On November 2,2020, the petitioner was given the opportunity to
file responsive materials pursuant to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)and

Local Rule 7(K)to the motion to dismiss and Roberts has responded.[Dkt. No. 17].

Accordingly,this matter is now ripe for disposition. For the reasons that follow,the Court has

determined that respondent's Motion to Dismiss will be granted, and the petition will be

dismissed with prejudice.

                                         I. Background

       A jury trial was held on June 14, 2016, Roberts was convicted of manufacturing

methamphetamine and conspiracy to manufacture methamphetamine. The trial court imposed the

jury's sentences of20 years' in prison for manufacturing methamphetamine and 10 years' in prison
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 2 of 22 PageID# 240
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 3 of 22 PageID# 241
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 4 of 22 PageID# 242
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 5 of 22 PageID# 243
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 6 of 22 PageID# 244
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 7 of 22 PageID# 245
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 8 of 22 PageID# 246
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 9 of 22 PageID# 247
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 10 of 22 PageID# 248
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 11 of 22 PageID# 249
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 12 of 22 PageID# 250
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 13 of 22 PageID# 251
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 14 of 22 PageID# 252
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 15 of 22 PageID# 253
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 16 of 22 PageID# 254
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 17 of 22 PageID# 255
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 18 of 22 PageID# 256
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 19 of 22 PageID# 257
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 20 of 22 PageID# 258
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 21 of 22 PageID# 259
Case 1:20-cv-01011-LO-MSN Document 20 Filed 05/10/21 Page 22 of 22 PageID# 260
